Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 4 is objected to because of the following informalities:  
In Claim 4 (line 2), Applicant is advised to replace “ethylene group” with -- vinyl -- because the former refers to a divalent radical, while R1 is a monovalent radical.
In Claim 4 (line 3), Applicant is advised to replace “propylene group” with -- propenyl -- because the former refers to a divalent radical, while R1 is a monovalent radical.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.	Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In Claims 1 (line 9) and 8 (line 11), “j” must be a positive number (i.e., cannot be zero). Otherwise, the borosiloxane polymer does not containing any boron-containing moiety.
	In Claims 1 (line 4) and 8 (line 7), “(BO(3-k)/2)j(OR4)k” causes confusion because it refers that OR4 group is directly attached to a Si atom. Yet, the subscript “(3-k)/2” indicates that the OR4 group is directly attached to the boron atom. For the sake of compact prosecution, “(BO(3-k)/2)j(OR4)k” is construed as ((R4O)kBO(3-k)/2)j, pending rectification.

4.	The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim 
in dependent form shall contain a reference to a claim previously set forth and 
then specify a further limitation of the subject matter claimed. A claim in 
dependent form shall be construed to incorporate by reference all the limitations 
of the claim to which it refers.


5.	Claim 3 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	In Claim 3, Examiner notices that “the borosiloxane polymer contains Si-O-B bonds” is indeed an inherent limitation of Claim 1. Otherwise, the polymer is not a borosiloxane. Further, one of ordinary skill in the art would appreciate that each of the expressions of ≡SiO1/2, =SiO2/2, -SiO3/2 and SiO4/4 units conventionally refers to the Si atom in each unit being directly attached to another Si atom via an O atom. Similarly, the expression of BO(3-k)/2 refers to the B atoms being directly attached to another Si atoms and optionally another B atoms via O atoms. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1 and 3-6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Burns (US 5 112 779).
	Burns discloses a blend comprising a borosiloxane polymer obtained by the hydrolytical condensation of B(OMe)3 (0.05 mol), PhSi(OMe)3 (0.70 mol) and (Me2SiVi)2O (0.125 mol), which can be represented by the formula:  (Me2SiViO0.5)0.26(PhSiO1.5)0.74(BO1.5)0.05. (Example I) Another blend comprises a borosiloxane polymer obtained by the hydrolytical condensation of B(OMe)3 (0.20 mol), PhSi(OMe)3 (0.60 mol) and (Me2SiVi)2O (0.10 mol), which can be represented by the formula:  (Me2SiViO0.5)0.25(PhSiO1.5)0.75(BO1.5)0.20. (Example II) Notably, the preamble “[a]n adhesive promoter used for an organic silicon encapsulant” is merely an intended use, and does not carry any weight of patentability.

9.	Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
	Burns does not teach or fairly suggest the presently claimed composition.

10.	Claims 2, 7 and 9-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Burns does not teach or fairly suggest presently claimed boron-containing units set forth in Claims 2 and 7. For Claims 9-15, the patentability of the instant claims is set forth in paragraph 9 above.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
July 9, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765